Citation Nr: 0529904	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  04-17 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, to include as due to herbicide exposure.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

The veteran had active duty service from April 1966 to August 
1968.  He was also a member of the Army National Guard 
following his separation from service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision, and the case was 
referred to the Board for appellate review.

The Board also observes that the veteran's appeal had 
originally included the issues of entitlement to service 
connection for a left arm and shoulder disorder and for 
peripheral neuropathy of bilateral hands and feet.  However, 
in his May 2004 VA Form 9, the veteran specifically stated 
that he was only appealing the issues of service connection 
for erectile dysfunction and for PTSD.  As such, the veteran 
has not filed a substantive appeal for the other issues.  See 
38 C.F.R. § 20.202.  Accordingly, the issues of entitlement 
to service connection for a left arm and shoulder disorder 
and for peripheral neuropathy of bilateral hands and feet no 
longer remain in appellate status and no further 
consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has not been shown to have erectile 
dysfunction that is causally or etiologically related to his 
military service, including herbicide exposure.

3.  The veteran engaged in combat with the enemy while 
serving in Vietnam, but has not been shown to have PTSD that 
is causally or etiologically related to his military service.

CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in active service 
and is not due to Agent Orange exposure in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004). 

2.  PTSD was not incurred in active service. 38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in July 2002, prior to the initial 
decision on the claim in June 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the July 2002 VCAA letter notified the veteran 
about the information and evidence that is necessary to 
substantiate the claims for service connection in this case.  
Specifically, the letters stated that the evidence must show 
that he had an injury in military service or a disease that 
began in or was made worse during military service, or that 
there was an event in service that caused injury or disease; 
that he has a current physical or mental disability; and that 
there is a relationship between his current disability and an 
injury, disease or event in service.

In addition, the July 2002 letter notified the veteran about 
the information and evidence that VA would seek to provide.  
In particular, the letter indicated that reasonable efforts 
would be made to help obtain the evidence necessary to 
support his claim and that VA would try to get such things as 
medical records, employment records, or records from other 
Federal agencies.  The letters also informed the veteran that 
a medical examination would be provided or a medical opinion 
would be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence he was expected to provide.  The July 2002 letter 
notified the veteran that he must provide enough information 
about his records so that they could be requested from the 
agency or person that has them.  The letter also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if he wanted VA to obtain any 
private medical records on his behalf.  In addition, the 
letter informed the veteran that it was still his 
responsibility to support his claim with appropriate evidence 
and specifically notified him of the additional evidence need 
to process his claim for service connection for PTSD.

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision and statement of the case (SOC) of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available VA medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  In addition, the veteran was 
provided a VA examination in May 2003 in connection with his 
claim for service connection for PTSD.  The Board does 
observe that the veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for erectile dysfunction.

Under the VCAA, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for erectile dysfunction because 
such an examination would not provide any more information 
than is already associated with the claims file.  As will be 
explained below, the veteran has not been shown to currently 
have erectile dysfunction.  The record contains no probative 
evidence that demonstrates otherwise.  Therefore, because 
there is no current diagnosis of erectile dysfunction that 
could be related to any event, injury, or disease in service, 
the Board finds that a VA examination is unnecessary.

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

Background and Evidence

Service records show that the veteran had active duty service 
from April 1966 to August 1968.  He was awarded the Purple 
Heart, the Army Commendation Medal with V device, the Vietnam 
Service Medal, the Vietnam Campaign Medal, the Air Medal, two 
Overseas bars, and the National Defense Service Medal.

Service medical records indicate that the veteran was 
afforded an enlistment examination in April 1966 as well as a 
Class III flight physical examination in February 1967.  
Neither examination found any genitourinary or psychiatric 
abnormalities, and the veteran denied having a medical 
history of frequent trouble sleeping, frequent or terrifying 
nightmares, depression, excessive worry, or nervous trouble 
of any sort.  In July 1967, the veteran sought treatment for 
an abrasion he sustained on his right hip during a mortar and 
rocket attack.  The wound was cleaned and dressing was 
applied, and it was noted that he would be recommended for a 
Purple Heart.  The veteran was subsequently provided a 
separation examination in August 1968 during which no 
genitourinary or psychiatric abnormalities were noted.  He 
also denied having a medical history of frequent trouble 
sleeping, frequent or terrifying nightmares, depression, 
excessive worry, or nervous trouble of any sort.

The veteran had subsequent service with the Missouri Army 
National Guard.  He was afforded an enlistment examination in 
April 1975 as well as periodical physical examinations in 
March 1981, January 1985, and May 1989.  None of these 
examinations found any psychiatric or genitourinary 
abnormalities.  During the April 1975, March 1981, and 
January 1985 examinations, the veteran also denied having a 
medical history of frequent trouble sleeping, depression, 
excessive worry, or nervous trouble of any sort.

In July 2002, the veteran's wife submitted a lay statement in 
which she indicated that the veteran seemed to be a bundle of 
nerves and that he had become short-tempered and was easily 
aggravated.  She also indicated that he did not have restful 
sleep, as his body jerked and moved as though he was being 
startled and trying to protect himself.  The veteran's wife 
further stated that the veteran had most of his conditions 
when he was discharged, but she noted that they had increased 
through the years.  

VA medical records dated from March 2002 to November 2002 and 
from June 2002 to November 2002 indicate that the veteran was 
seen in June 2002 for a psychological assessment.  The 
examining physician noted that the veteran had nightmares 
that appeared to have connections with his military service, 
but also noted that the veteran did not present those as 
points requiring intervention.  Instead, the veteran 
emphasized his physical pain.  As such, the physician 
commented that his provider's concerns that a PTSD or 
affective illness was open to intervention did not appear 
substantiated.  The veteran was later seen in July 2002 at 
which time he reported having nightmares, startle reaction, 
difficulty with authority, irritability, and intrusive 
thoughts, and he related that he avoided crowds.  It was also 
noted that he had been a crew chief on a gunship and that the 
barracks had come under a rocket attack for which he had 
received the Purple Heart.  Following a mental evaluation, 
the physician listed his impression as PTSD.  The veteran 
returned for a psychology consultation in August 2002.  
During the appointment, it was noted that the veteran had 
served in Vietnam and was the recipient of the Purple Heart, 
and he described a number of instances in which he came under 
fire, was involved in helicopter crashes, and witnessed the 
deaths of other soldiers.  Following an evaluation, the 
veteran was diagnosed with chronic PTSD, a pain disorder 
associated with psychologic factors and a general medical 
condition, and alcohol dependence that was in full remission 
according to the veteran.  The treating physician commented 
that the veteran's clinical presentation was consistent with 
PTSD and noted that the veteran had described a number of 
traumatic events that he experienced while serving in 
Vietnam.  

The veteran was afforded a VA examination in May 2003 during 
which his claims file was reviewed.  It was noted that he had 
been in a number of firefights and helicopter crashes and 
that he had been in a building that exploded during a rocket 
attack.  The veteran also recalled seeing numerous dead and 
wounded soldiers.  The examiner acknowledged the veteran's 
awards, including the Purple Heart and the Army Commendation 
Medal with V device.  Following a mental status examination, 
the veteran was diagnosed with an anxiety disorder and 
depressive disorder not otherwise specified.  The examiner 
stated that the veteran did not meet the DSM-IV criteria for 
PTSD.  In this regard, he acknowledged that the veteran had 
distressful dreams of traumatic combat experiences, but also 
noted that he did not show a heightened startle response or 
signs of avoidance.  Although he had recollections of combat 
during the day, he did not have significant distress.

In his May 2004 VA Form 9, the veteran claimed that he had 
erectile dysfunction due to his herbicide exposure in Vietnam 
as well as due to the medications prescribed to him by VA.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and who has one of the herbicide-related 
diseases listed in the applicable law, is presumed to have 
been exposed during such service to certain herbicide agents 
(e.g. Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(a).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service on other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309 (e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, a regulatory 
established presumption is not the sole method for showing 
causation in establishing a claim for service connection for 
disability due to herbicide exposure.

I.  Erectile Dysfunction

The veteran claims that he is entitled to service connection 
for erectile dysfunction.  More specifically, he contends 
that he currently has erectile dysfunction that is related to 
his herbicide exposure in service.  He also argues that his 
current erectile dysfunction is related to the medications 
prescribed to him by VA.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for erectile 
dysfunction.  At the outset, the Board does observe that the 
veteran served in the Republic of Vietnam during the Vietnam 
era, and as such, he is presumed to have been exposed during 
such service to certain herbicide agents, including Agent 
Orange.  However, the veteran does not have a disability that 
is shown to be associated with Agent Orange exposure.  In 
this regard, the Board observes that erectile dysfunction is 
not listed among the disorders for which a presumption based 
on herbicide exposure is warranted under § 3.309(e).  

In addition, the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
erectile dysfunction, and the medical evidence of record 
shows that he did not seek treatment immediately following 
his separation from service.  Therefore, the Board finds that 
erectile dysfunction did not manifest during his period of 
service or within close proximity thereto.

Moreover, the Board notes that no physician has linked any 
current disorder to any disease or injury that occurred 
during active service.  The record shows that there were no 
complaints, treatment, or diagnosis of erectile dysfunction 
following the veteran's separation from service.  Nor is 
there is any competent evidence of record, medical or 
otherwise, which links any current disorder to a disease or 
injury in service.  Significantly, the veteran has not 
identified or submitted any medical evidence documenting any 
complaints, treatment, or diagnosis of erectile dysfunction.  
Thus, the medical evidence does not establish that the 
veteran has a current diagnosis of erectile dysfunction.  

In this regard, the Board notes that evidence must show that 
the veteran currently has the disability for which benefits 
are being claimed.  38 U.S.C.A. § 1110, 1131; see Degmetich 
v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Because the evidence in this case does not support a current 
diagnosis of erectile dysfunction, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for erectile dysfunction.

II.  PTSD  

The veteran claims that he is entitled to service connection 
for PTSD.  More specifically, he contends that he currently 
has PTSD that is related to his traumatic combat experiences 
during his military service.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993). 
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony. Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  
Service records clearly reflect that the veteran engaged in 
combat with the enemy.  His DD Form 214 shows that he served 
in Vietnam and that his awards and decorations included the 
Purple Heart and the Army Commendation Medal with V device.  
Such awards typically reflect exposure or participation in 
combat with the enemy.  These awards, coupled with the 
veteran's contentions that the alleged stressors are combat 
related, demonstrates that the veteran did engage in combat 
with the enemy and are accepted as conclusive evidence of the 
stressor's occurrence because it is consistent with the 
circumstances, conditions, or hardships of service.  
Additionally, the Board notes that the veteran's stressor is 
further corroborated by his service medical records, which 
indicate that he was wounded during a rocket attack while 
serving in Vietnam.   

The remaining question is the medical question of whether the 
veteran has been diagnosed as having PTSD, and if so, whether 
that diagnosis is related to the veteran's combat service in 
Vietnam.  On this point, there is conflicting evidence.  In 
this regard, VA medical records dated in August 2002 noted 
that the veteran had described a number of traumatic events 
that he experienced while serving in Vietnam and indicated 
that his clinical presentation was consistent with PTSD.  In 
a light most favorable to the veteran, this statement is 
construed as supporting the veteran's contention that he 
currently has PTSD that is related to his military service.  
However, the May 2003 VA examiner stated that the veteran did 
not meet the DSM-IV criteria for PTSD.  

Based on this record, the Board finds that there is a 
question as to whether the veteran has PTSD as a result of 
his combat service in Vietnam.  The law is clear that it is 
the Board's duty to assess the credibility and probative 
value of evidence, and provided that it offers an adequate 
statement of reasons and bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the 
Board may adopt a particular independent medical expert's 
opinion for its reasons and bases where the expert has fairly 
considered the material evidence of record).  The Board, of 
course, is not free to project medical evidence on the basis 
of its own unsubstantiated medical conclusions.  Flash v. 
Brown, 8 Vet. App. 332 (1995).  

After weighing the medical evidence, the Board finds the May 
2003 VA examiner's opinion to be more probative.  The August 
2002 VA physician apparently did not have a comprehensive 
review of the claims file.  In this regard, the Board notes 
that he indicated that the evaluation was based on a clinical 
interview, review of VA medical records, and initial semi-
structured pain interview.  As such, his opinion rests on 
incomplete information.  Further, the August 2002 VA 
physician acknowledged that the veteran's history was 
negative for psychiatric hospitalizations, suicide attempts, 
or outpatient therapy, yet failed to account for the lack of 
complaints, treatment, or diagnosis during service or for 
many years thereafter.   In contrast, the May 2003 VA 
examiner offered his opinion based on a review of all of the 
evidence, including the service medical records, and offered 
a rationale for the opinion reached that is clearly supported 
by the evidence of record.

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999). Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinion from the May 2003 VA 
medical examiner who had the benefit and review of all 
pertinent medical records and who provides a rationale 
supported by the record.  Thus, the Board finds that service 
connection for PTSD is not warranted.

III.  Conclusion

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for erectile dysfunction and for PTSD is not 
warranted.  Although the Board does not doubt the veteran's 
sincere belief that he currently has erectile dysfunction and 
PTSD that are related to service, the veteran is not a 
medical professional competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for erectile dysfunction is denied.

Service connection for PTSD is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


